Citation Nr: 1301354	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  10-30 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1985 to December 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran did not have hearing loss disability for VA purposes on separation from service.

2.  The first diagnosis of hearing loss or tinnitus of record is in 2009, more than 20 years after the Veteran's separation from service.

3.  A probative VA medical opinion fails to relate either the Veteran's bilateral hearing loss or tinnitus to service.

4.  The Veteran reports intermittent ringing in his ears since 1987.  There is no evidence to the contrary.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2009 letter, which was provided to the Veteran prior to the initial adjudication of his claims, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to VA's duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained, and the Veteran did not identify any relevant, outstanding treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  The Veteran was scheduled to testify at a hearing before the Board, but he failed to appear.  In April 2009, a VA examination was conducted to explore the etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The Veteran argues that the examiner's rationale is insufficient because it is predicated upon the normal audiometric results recorded during his separation examination, and he asserts that no such audiological evaluation occurred upon his separation from service.  However, the record reflects that such an audiological evaluation was performed and that the examiner's interpretation of the related audiometric results is accurate.   38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

The Veteran reports that he was exposed to acoustic trauma during service while serving as a fire truck technician in close proximity to flight lines, and that as result of this exposure, he developed both bilateral hearing loss and tinnitus.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran is currently-diagnosed with both bilateral hearing loss and tinnitus.  See April 2009 VA Audiology Examination Report.  

The Veteran's service treatment records reflect that no hearing impairment was recorded on his entrance to service.  Service treatment records confirm that the Veteran was indeed exposed to acoustic trauma during service.  Based on his noise-exposure during service, the Veteran was enrolled in a hearing conservation program and issued hearing protection.  See May 1986 service treatment records.  

The Veteran underwent periodic audiometric testing, and a November 18, 1987 audiogram showed a significant threshold shift in his hearing acuity.  A November 19, 1987 service treatment record reflects the Veteran's report that he was not wearing his prescribed hearing protection.  The Veteran's hearing acuity was reevaluated on November 20, 1987, at which time the Veteran again demonstrated similar levels of decreased hearing acuity.  

Following 40 hours of being in a noise-free environment, the Veteran's hearing acuity had returned to normal levels.  See November 23, 1987 audiogram.  

Audiometric testing performed in conjunction with the Veteran's separation examination in 1988 revealed normal hearing acuity.

There is no audiological evidence for the period from 1988 to 2009.

The Veteran underwent a VA audiological examination in April 2009, at which time he denied any post-service noise exposure, either recreationally or occupationally and reported experiencing tinnitus intermittently since 1987.  

The examiner reviewed the Veteran's claims file and conducted an audiological examination of the Veteran.  The examiner then diagnosed the Veteran with mild sensorineural bilateral hearing loss and left ear tinnitus.  She stated that neither audiological disorder is related to service because. "once away from loud noises our hearing does not continue to get worse."  And, in fact, the Veteran's hearing was within normal limits following his removal to a noise free environment and was within normal limits at discharge.  

With regard to the Veteran's reported left ear tinnitus, the examiner stated that the Veteran's reported intermittent symptoms were most consistent with common, everyday noise exposure.

The Board finds that the VA medical opinion regarding hearing loss is consistent with the evidence of record and is accorded great probative value.  

The medical opinion is unequivocal in that it reflects a definitive medical opinion. 

 The medical opinion is consistent with the evidence of record, reflecting that the Veteran demonstrated normal hearing acuity upon separation from service and was first diagnosed with mild bilateral hearing loss and tinnitus in 2009, more than 20 years after his discharge from service.  This lapse between the Veteran's service and the first diagnoses of record mitigates against his claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service). 

Significantly, the Veteran has not asserted that he has experienced a continuous hearing loss since service.  Rather, he has asserted that because his hearing loss was first detected in service, his current hearing loss must be related to service.  Consequently, there is no basis for a finding of continuity since service.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for bilateral hearing loss is not warranted.

The Board finds that the VA medical opinion regarding tinnitus is not based on a supportable rationale as it not address the Veteran's report of tinnitus since service.  

The Veteran has, in fact, reported experiencing intermittent, recurrent tinnitus since service.  He is competent to report the onset and continuous symptoms.  Significantly, there is no evidence to the contrary, and service connection is warranted.    


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


